Shapiro, J.,
concurs in part and dissents in part, with the following memorandum: I concur with the majority’s declaration that the judgment by confession is not a lien on the former marital residence and binds only De Santis himself. However, I would go further and grant plaintiff’s motion for summary judgment in its entirety in view of the fact that defendant submitted no affidavit of her own in opposition to plaintiff’s motion for summary judgment, and rested merely on her attorney’s affidavit. That affidavit, based upon information and belief, and without personal knowledge of the facts, was insufficient to controvert plaintiff’s averments that she was only an accommodation indorser who had received no proceeds of the check, upon which defendant relied, in part, to establish her defense and counterclaim. Under the circumstances, there was no evidentiary support for defendant’s position.